t c summary opinion united_states tax_court alfredo a and jane r galagar petitioners v commissioner of internal revenue respondent docket no 5906-02s filed date alfredo a galagar pro_se ric d hulshoff for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after a concession by petitioners as to the deficiency for taxable_year this court must decide whether petitioner alfredo a galagar petitioner was a real_estate_professional under sec_469 during taxable_year and if not whether petitioners’ claimed rental real_estate loss is subject_to the phaseout provision for rental_real_estate_activities under sec_469 some of the facts in this case have been stipulated and are so found petitioners resided in yorba linda california at the time they filed their petition because petitioners did not meet the substantiation and recordkeeping requirements of sec_7491 the burden_of_proof remains on petitioners rule a during taxable_year petitioners owned and rented a single family home in chino california the rental property in connection with the rental property petitioners attached schedule e supplemental income and loss to their jointly filed form_1040 u s individual_income_tax_return on schedule e petitioners reported rental income in the amount of dollar_figure and total expenses in the amount of dollar_figure for a rental real_estate loss of dollar_figure petitioners claimed that loss on line of their form_1040 respondent disallowed dollar_figure of petitioners’ claimed dollar_figure rental real_estate loss respondent allowed dollar_figure of petitioners’ claimed rental real_estate loss sec_469 generally disallows passive_activity_losses sec_469 defines passive_activity_loss as the excess of passive_activity_losses over passive_activity income for the taxable_year sec_469 defines passive_activity as any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate under sec_469 passive_activity includes any rental_activity without regard to whether or not the taxpayer materially participates in the activity sec_469 however under sec_469 sec_469 does not apply to the rental_real_estate_activities of a taxpayer in the real_property business a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a contemporaneous daily log is not required to establish the hours spent on real_estate activities if established by other reasonable means sec_1_469-5t temporary income_tax regs fed reg date reasonable means includes identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id petitioner contends that during taxable_year he spent more than hours on his real_estate activities and therefore qualifies as a real_estate_professional under sec_469 on his form_1040 petitioner listed his occupation as a real_estate_professional at trial petitioner stated that he paid a management company to collect the rental payments from tenants and pay some of the repair expenses pertaining to the rental property petitioner further stated that the rental property was run down and that he supervised the repair work performed on the roof pool and landscape petitioner admitted that he estimated the time he spent and did not keep a log of his time no appointment book calendar or narrative summaries were submitted at trial we have only petitioner’s own oral testimony that he spent the requisite number of hours on his real_estate activities petitioner failed to establish by any reasonable means that he spent more than hours on his real_estate activities thus we must conclude that he was not a real_estate_professional under sec_469 during taxable_year sec_469 generally allows a dollar_figure offset for rental_real_estate_activities sec_469 provides in relevant part that in the case of any natural_person the passive_activity_loss disallowance under sec_469 shall not apply to that portion of the passive_activity_loss attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year active_participation includes making management decisions or arranging for others to provide services such as repairs cf madler v commissioner tcmemo_1998_112 sec_469 imposes a dollar_figure limitation on sec_469 but sec_469 provides that the dollar_figure amount under paragraph shall be reduced but not below zero by percent of the amount by which the adjusted_gross_income of the taxpayer for the taxable_year exceeds dollar_figure sec_469 provides that adjusted_gross_income shall be determined without regard to any passive_activity_loss assuming arguendo that petitioner actively participated in his rental_real_estate_activities during taxable_year petitioner could claim the dollar_figure offset allowed under sec_469 subject_to a phaseout we find that the phaseout under sec_469 applies here on their form_1040 petitioners reported wage income of dollar_figure taxable interest of dollar_figure and ordinary dividends of dollar_figure for purposes of sec_469 and e petitioners’ adjusted_gross_income is dollar_figure petitioners’ adjusted_gross_income exceeds dollar_figure by dollar_figure fifty percent of dollar_figure is dollar_figure rounded the maximum offset amount is dollar_figure thus under sec_469 petitioners are entitled to a rental real_estate loss of dollar_figure for taxable_year the amount determined by respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
